 Case 18-21571-jrs      Doc 32    Filed 12/14/18 Entered 12/14/18 13:29:22         Desc
                                        Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION

IN RE:                                        )       CHAPTER 13
RENE MANFUGAS                                 )       CASE: G18-21571-JRS
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S SUPPLEMENTAL OBJECTION TO
              CONFIRMATION AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                             2.

      The Trustee requests thirty (30) days of Debtor's most recent pay advices in order to
determine the accuracy and veracity of the plan and/or Schedules. 11 U.S.C. Section
521(1), 11 U.S.C. Section 1325(a)(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                             3.

      The Chapter 13 Trustee requests proof of the post-petition mortgage payments of
$1,083.00 in order to determine feasibility of proposed plan pursuant to 11 U.S.C. 1325(a)
(6).

                                             4.

        The Debtor contributes $650.00 per month to a savings account via direct deposit
that is not utilized by the Debtor for usual monthly expenses, thereby preventing the Debtor
from contributing all monthly projected disposable income to this composition plan.

                                             5.

       The Debtor proposes to retain real property with significant pre-petition arrearage
and nominal equity, while paying unsecured creditors a zero percent (0%) dividend or pool
of $0.00 which may violate 11 U.S.C. Section 1325(a)(3).
 Case 18-21571-jrs    Doc 32    Filed 12/14/18 Entered 12/14/18 13:29:22    Desc
                                      Page 2 of 3


      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 14th day of December, 2018.
                                       Respectfully submitted,

                                       /s/__________________________________
                                       Eric W. Roach
                                       Attorney for the Chapter 13 Trustee
                                       State Bar No. 143194
 Case 18-21571-jrs    Doc 32    Filed 12/14/18 Entered 12/14/18 13:29:22       Desc
                                      Page 3 of 3


                             CERTIFICATE OF SERVICE


Case No: G18-21571-JRS

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Supplemental Objection To Confirmation And Motion To Dismiss
Case by depositing in the United States mail a copy of same in a properly addressed
envelope with adequate postage thereon.


Debtor(s)
RENE MANFUGAS
68 LANCASHIRE LANE
COMMERCE, GA 30529


Attorney for the Debtor(s):
CHRIS CAROUTHERS & ASSOCIATES
2250 NORTH DRUID HILLS RD.
SUITE 131
ATLANTA, GA 30329




This the 14th day of December, 2018.


/s/__________________________________
Eric W. Roach
Attorney for the Chapter 13 Trustee
State Bar No. 143194
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
